Exhibit 10.1
 
CODESMART HOLDINGS, INC.


$4,000,000 OFFERING DOCUMENTS
 
Investor Package
 
This Investor Package contains the documents listed below in connection with an
offering by CodeSmart Holdings, Inc. (the “Company”) of up to $4,000,000 in the
Company’s common stock, par value $.0001 per share (“Common Stock”).


Subscription Agreement & Exhibits


Exhibit A:                  Accredited Investor Questionnaire & Form W-9
Exhibit B:                   Escrow Agreement
Exhibit C:                  Private Placement Memorandum
 
Please deliver your investment amount via wire or check along with duly executed
copies of the signature pages to the following documents: (i) the Subscription
Agreement, and (ii) the Accredited Investor Questionnaire & Form W-9
(collectively, the “Transaction Documents”).  A signature page package
containing segregated signature pages for each of the aforementioned documents
has been provided in a separate Adobe PDF file for your convenience.  All
documents should be faxed to Ira Shapiro with the originals to follow via FedEx
to the following address:


Mr. Ira Shapiro
CodeSmart Holdings, Inc.
103 Waters Edge
Congers, NY 10920



Please feel free to call Ira Shapiro at 646-526-7867 if you have any questions
or comments with respect to the attached documents.
 
 
 

--------------------------------------------------------------------------------

 
 
CODESMART HOLDINGS, INC.


SUBSCRIPTION AGREEMENT



June 19, 2013
Mr. Ira Shapiro
CEO
CodeSmart Holdings, Inc.
103 Waters Edge
Congers, NY 10920


Investors:

 
This Subscription Agreement (this “Agreement”) is dated as of June 19, 2013 by
and between CodeSmart Holdings, Inc., a Florida corporation, and all
predecessors thereof (the “Company”), and the investors identified on the
signature pages hereto (each, an “Investor” and collectively, the “Investors”).
 
RECITALS:
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to each Investor, and each
Investor, severally and not jointly, desires to purchase from the Company, a
maximum of 2,666,667 shares of the Company’s Common Stock, par value $.0001 per
share (the “Common Stock”) at a price of $1.50 per share (the “Purchase Price”)
for aggregate gross proceeds of up to $4,000,000 (the “Offering”). There is no
minimum number of Shares which must be sold by the Company in this Offering and
the Company may be able to increase the maximum amount of the Offering at its
sole discretion.
 
WHEREAS, the aggregate proceeds of the sale of the shares of the Company’s
Common Stock shall be held in escrow, pending closing of the purchase and sale
of the shares of the Company’s Common Stock, pursuant to the terms of the Escrow
Agreement, dated June 19, 2013, in substantially the form of Exhibit B (the
“Escrow Agreement”), among the Company, a representative of the Investors and
Ofsink, LLC, as the escrow agent (the “Escrow Agent”).
 
NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
 
ARTICLE 1.
DEFINITIONS
 
Definitions.  In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory or self-regulatory authority (federal,
state, county, local or foreign), stock market, stock exchange or trading
facility.
 
 
2

--------------------------------------------------------------------------------

 
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
 “Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
 “Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.
 
“Closing Date” means the Trading Day on which all of the conditions set forth in
Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties may
agree.
 
 “Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company” has the meaning set forth in the preamble to this Agreement.
 
“Company Entities” means the Company, The CodeSmart Group, Inc., a Nevada
corporation (“CodeSmart”), American Coding Quality Association, LLC, a Delaware
limited liability company (“ACQA”) and all existing Subsidiaries of any such
entities and any other entities which hereafter become Subsidiaries of any such
entities.
 
 “Company Deliverables” has the meaning set forth in Section 2.2(a).
 
 “Disclosure Materials” has the meaning set forth in Section 3.1(h).
 
“Escrow Agreement” shall mean or relate to a formal escrow agreement to be
entered into among the parties as necessary to close the transaction and
otherwise ensure that the Company receives the Investment Amount and the
Investors receive the Shares.
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 “Existing Company Entities” means the Company, CodeSmart, ACQA and their
respective Subsidiaries.
 
“GAAP” means U.S. generally accepted accounting principles.
 
 
3

--------------------------------------------------------------------------------

 
 
 “Intellectual Property Rights” has the meaning set forth in Section 3.1(j).
 
 “Investment Amount” means, with respect to each Investor, the Investment Amount
indicated on such Investor’s signature page to this Agreement.
 
“Investor Deliverables” has the meaning set forth in Section 2.2(b).
 
“Investor Party” has the meaning set forth in Section 4.5.
 
“Last Closing” shall mean the final Closing of the Offering provided such
Closing satisfies the terms and conditions as set forth in Section 2.1 and
Section 5.
 
 “Lien” means any lien, charge, encumbrance, security interest, pre-emptive
right, right of first refusal, right of participation or any other restrictions
of any kind.
 
 “Losses” means any loss, liability, obligation, claim, contingency, damage,
cost or expense, including all judgments, amounts paid in settlements, court
costs and reasonable attorneys’ fees and costs of investigation related thereto.
 
 “Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Documents, (ii) a
material and adverse effect on the results of operations, assets, properties,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Documents.
 
 “New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
 “Per Share Purchase Price” shall mean $1.50 per share.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
 “Registration Statement” means a registration statement meeting the
requirements set forth in Section 4.4 herein and covering the resale by the
Investors of the Shares.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“SEC Reports” means reports required to be filed by it under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof.
 
 
4

--------------------------------------------------------------------------------

 
 
“Securities Act” means the Securities Act of 1933, as amended.
 
 “Shares” means the shares of Common Stock being offered and sold to the
Investors by the Company hereunder.
 
“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.
 
 “Subsidiary” of any Person means any “significant subsidiary” as defined in
Rule 1-02(w) of the Regulation S-X promulgated by the Commission under the
Exchange Act of such Person.  The term “Subsidiaries” shall be deemed to include
CodeSmart, 68.06% of which total outstanding capital is owned by the Company and
ACQA, 100% of which membership interests are owned by the Company and their
respective subsidiaries.
 
 “Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market
or the New York Stock Exchange (or any successors to any of the foregoing)
 
“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
ARTICLE 2.
PURCHASE AND SALE
 
2.1.           Closing.  The closings of the purchase and sale of the Shares for
an Investor’s Investment Amount (each, a “Closing”) shall take place as soon as
practicable following the satisfaction of the conditions to the Closing set
forth herein (or such later date as is mutually agreed to by the Company and the
Investor(s)).  There may be multiple Closings (the date of any such Closing is
hereinafter referred to as a “Closing Date”) and in no event the Closings shall
be after July 15, 2013, unless extended at the sole discretion of the Company.
Each Closing shall take place at the offices of Ofsink, LLC, 900 Third Avenue,
5th Floor, New York, NY 10022 on the Closing Date or at such other location or
time as the parties may agree.
 
2.2.           Closing Deliveries.  (a)  At the Closing, the Company shall
deliver or cause to be delivered to each Investor the following (the “Company
Deliverables”):
 
(i)            a single certificate representing that number of aggregate Shares
to be issued and sold at Closing to such Investor, determined under Section
2.1(a), registered in the name of such Investor; and
 
(ii)           this Agreement, duly executed by each party thereto.
 
(b)          At the Closing, each Investor shall deliver or cause to be
delivered the following to the Company (collectively, the “Investors
Deliverables”):
 
(i)           this Agreement, duly executed by each party thereto; and
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)           the Investment Amount in United States dollars and in immediately
available funds, by wire transfer to the escrow account under the Escrow
Agreement.
 
2.3            Escrow Arrangements; Form of Payment.  Upon execution hereof by
the Investors and pending the Closing, the Investment Amount shall be deposited
in a non-interest bearing escrow account with the Escrow Agent, pursuant to the
terms of the Escrow Agreement.  The Investment Amount is payable by wire
transfer to “Ofsink, PLLC, as Escrow Agent” pursuant to the following wire
instructions.
 

  WIRING INSTRUCTIONS         Bank’s Name and Address:  ________________    
________________
________________
 
 
Account #:  ________________   ABA Routing #:  ________________   SWIFT:
________________  

 
Provided that (i) the Investor has satisfied all conditions set forth herein,
and (ii) the Company has accepted and executed this Agreement.  Subject to the
satisfaction of the terms and conditions of this Agreement, on the Closing Date,
(i) the Escrow Agent shall deliver to the Company in accordance with the terms
of the Escrow Agreement the Investment Amount for the Shares to be issued and
sold to the Investor(s) on such Closing Date, and (ii) the Company shall, as
soon thereafter as is practicable, deliver to the Investor(s), the Shares, duly
issued by the Company. In the event that a closing does not occur, the
Investor’s funds will be returned by Ofsink, LLC to the Investor.
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES
 
3.1.           Representations and Warranties of the Existing Company
Entities.  The Company, CodeSmart, and ACQA hereby jointly and severally make
the following representations and warranties to each Investor:
 
(a)           Subsidiaries.  Except as disclosed on Schedule 3.1 (a) none of the
Existing Company Entities have any direct or indirect Subsidiaries.  Except as
disclosed in Schedule 3.1(a), (i) the Company owns, directly or indirectly, all
of the capital stock of each other Existing Company Entity, and each other
Existing Company Entity owns, directly or indirectly, all of the capital stock
of its respective Subsidiaries, in each case free and clear of any and all
Liens, and (ii) all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of any
and all Liens.
 
(b)           Organization and Qualification.  Each Existing Company Entity is
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
respective properties and assets and to carry on its respective business as
currently conducted.  No Existing Company Entity is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents.  Each Existing Company Entity is duly
qualified to conduct its respective businesses and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Authorization; Enforcement.  Each Existing Company Entity which is
or is to become party to any Transaction Document has the requisite corporate
and other power and authority to enter into and to consummate the transactions
contemplated by each such Transaction Document to which it is a party and
otherwise to carry out its obligations thereunder.  The execution and delivery
of the Transaction Documents, by each Existing Company Entity to be party
thereto and the consummation by each of them of the transactions contemplated
thereby have been duly authorized by all necessary action on the part of such
Existing Company Entity, and no further action is required by any of them in
connection with such authorization.  Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company, each other Existing
Company Entity required to execute the same and each Subsidiary (to the extent
any of them is a party thereto) and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company, such
Existing Company Entity and such Subsidiary, enforceable against each in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, and each other Existing Company Entity and
Subsidiary (to the extent a party thereto) and the consummation by the Company,
and such other Existing Company Entities and Subsidiaries, of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s, such Existing Company Entity’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing an Existing Company Entity or
Subsidiary debt or otherwise) or other understanding to which any Existing
Company Entity or any Subsidiary is a party or by which any property or asset of
the Company or any Subsidiary is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including United States federal and state securities
laws and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  No Existing Company Entity is
required to obtain any consent, waiver, authorization, approval or order of,
give any notice to, or make any filing or registration with, any federal,
provincial, state, local or other governmental authority or any other Person in
connection with the execution, delivery and performance by the Company and each
Subsidiary to the extent a party thereto of the Transaction Documents, other
than (i) filings required by state securities laws, (ii) the filing of a Notice
of Sale of Securities on Form D with the Commission under Regulation D of the
Securities Act, (iii) the filings required in accordance with Section 4.4, (iv)
filings, consents and approvals required by the rules and regulations of the
applicable Trading Market and (v) those that have been made or obtained prior to
the date of this Agreement.
 
(f)            Issuance of the Shares.  The Shares have been duly authorized
and, when issued and paid for in accordance with the Transaction Documents, will
be duly and validly issued, fully paid and nonassessable, free and clear of any
and all Liens.  The Company has reserved from its duly authorized capital stock
the shares of Common Stock issuable pursuant to this Agreement in order to issue
the Shares.
 
 
7

--------------------------------------------------------------------------------

 
 
(g)           Capitalization.  The number of shares of all authorized, issued
and outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans is
specified in Schedule 3.1(g).  No securities of any Existing Company Entity are
entitled to preemptive or similar rights, and no Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as set forth on Schedule 3.1(g), there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock.  The issue and sale of the Shares
hereunder will not, immediately or with the passage of time, obligate the
Company or any Subsidiary to issue shares of Common Stock or other securities to
any Person (other than the Investors) and will not result in a right of any
holder of Company or Subsidiary securities to adjust the exercise, conversion,
exchange or reset price under such securities.
 
(h)           Since the date of latest audited financial statements included in
the Company’s SEC Reports ande except as set forth on Schedule 3.1(h)
(collectively, “Disclosure Materials”),there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect.  The Company does not have pending before the
Commission any request for confidential treatment of information.
 
(i)            Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Shares or (ii) except as specifically disclosed in the SEC
Reports, could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  No Existing Company Entity, nor any director or officer thereof (in his
or her capacity as such), is or has been the subject of any Action involving a
claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty, except as specifically disclosed in the SEC
Reports. There has not been, and to the knowledge of the Existing Company
Entities, there is not any pending investigation by or before the Commission or
any other court, arbitrator, governmental or administrative agency, regulatory
or self-regulatory authority (federal, state, county, local or foreign), stock
market, stock exchange or trading facility involving any Existing Company Entity
or any of their respective current or former directors or officers (in his or
her capacity as such).  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act.
 
(j)            Patents and Trademarks.  Schedule 3.1(j) sets forth all of the
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that the Existing
Company Entities own or have the rights to use (collectively, the “Intellectual
Property Rights”).  The Intellectual Property Rights constitute all of the
patents, patent applications, trademarks, trademark applications, service marks,
trade names, copyrights, licenses and other similar rights that are necessary
for use by the Existing Company Entities in connection with their respective
businesses as described in the SEC Reports. No Existing Company Entity has
received a written or oral notice that the Intellectual Property Rights used by
any of them violates or infringes upon the rights of any Person.  Except as set
forth in Schedule 3.1(j), all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights.  To the knowledge of the Existing Company
Entities, no former or current employee, no former or current consultant, and no
third-party joint developer of any Existing Company Entity has any Intellectual
Property Rights made, developed, conceived, created or written by the aforesaid
employee, consultant or third-party joint developer during the period of his or
her retention by, or joint venture with, such Existing Company Entity which can
be asserted against any Existing Company Entity. The Intellectual Property
Rights and the owner thereof or agreement through which they are licensed to any
of the Existing Company are set forth on Schedule 3.1(j). The Existing Company
Entities will take such action as may be required, including making
and maintaining the filings set forth in Schedule 3.1(j) for CodeSmart or the
Company to become the registered owner (in its current name) of all such
Intellectual Property Rights.    
 
 
8

--------------------------------------------------------------------------------

 
 
(k)           Certain Fees.  Except as described in Schedule 3.1(k), no
brokerage or finder’s fees or commissions are or will be payable by any Existing
Company Entity to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.  The Investors shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by an Investor pursuant to written agreements executed by such
Investor which fees or commissions shall be the sole responsibility of such
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by this Agreement.
 
(l)            Investment Company.  The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
(m)           Disclosure.  Neither any Existing Company Entity nor any Person
acting on its behalf has provided any Investor or its respective agents or
counsel with any information that any Existing Company Entity believes
constitutes material, non-public information concerning the Company, the
Subsidiaries or their respective businesses, except insofar as the existence and
terms of the proposed transactions contemplated hereunder may constitute such
information. Each of the Existing Company Entities understands and confirms that
the Investors will rely on the foregoing representations and covenants in
effecting transactions in securities of the Existing Company Entities.  All
disclosure provided to the Investors regarding the Existing Company Entities and
their respective businesses and the transactions contemplated hereby, furnished
by or on behalf of the Existing Company Entities (including their respective
representations and warranties set forth in this Agreement) are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. Each Investor
acknowledges and agrees that the Existing Company Entities make no
representations or warranties with respect to their respective businesses or the
transactions contemplated hereby other than those specifically set forth in this
Section 3.1 and each of the Investors have relied solely on those
representations and review of the SEC Reports in making its  investment
decision.
 
3.2.           Representations and Warranties of the Investors.  Each Investor
hereby, for itself and for no other Investor, represents and warrants to the
Company as follows:
 
(a)           Organization; Authority.  Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations thereunder. The execution, delivery and performance by such
Investor of the transactions contemplated by this Agreement has been duly
authorized by all necessary corporate or, if such Investor is not a corporation,
such partnership, limited liability company or other applicable like action, on
the part of such Investor.  Each of this Agreement and other Transaction
Documents has been duly executed by such Investor, and when delivered by such
Investor in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Investor, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Investment Intent.  Such Investor is acquiring the Shares as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Shares or any part thereof, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws.  Subject to the immediately preceding sentence,
nothing contained herein shall be deemed a representation or warranty by such
Investor to hold the Shares for any period of time.  Such Investor is acquiring
the Shares hereunder in the ordinary course of its business. Such Investor does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Shares.
 
(c)           Investor Status.  At the time such Investor was offered the
Shares, it was, and at the date hereof and the time of sale it is, an
“accredited investor” as defined in Rule 501(a) under the Securities Act.  Such
Investor is not a registered broker-dealer under Section 15 of the Exchange Act.
Each Investor has such sophistication, knowledge and skill to be able to fully
evaluate the risks of investing in the Company.
 
(d)           General Solicitation.  Such Investor is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
(e)           Access to Information.  Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.  Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
 
(f)            Certain Trading Activities.  Such Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that such
Investor was first contacted by the Company or the placement agent regarding an
investment in the Company and (2) the 30th day prior to the date of this
Agreement.  Such Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed.
 
(g)           Independent Investment Decision.  Such Investor has independently
evaluated the merits of its decision to purchase the Shares pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision.  Such Investor has not relied on the business or legal advice of the
Company or any of its agents, counsel or Affiliates in making its investment
decision hereunder, and confirms that none of such Persons has made any
representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.
 
 
10

--------------------------------------------------------------------------------

 
 
The Company Entities acknowledge and agree that no Investor has made or makes
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.
 
ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES
 
4.1.          (a)   Shares may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of the Shares other
than pursuant to an effective registration statement, to the Company, to an
Affiliate of an Investor or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act.
 
(b)           Certificates evidencing the Shares will contain the following
legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  NOTWITHSTANDING THE FOREGOING, THESE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.
 
The Company acknowledges and agrees that an Investor may from time to time
pledge, and/or grant a security interest in some or all of the Shares pursuant
to a bona fide margin agreement in connection with a bona fide margin account
and, if required under the terms of such agreement or account, such Investor may
transfer pledged or secured Shares to the pledgees or secured parties.  Such a
pledge or transfer would not be subject to approval or consent of the Company
and no legal opinion of legal counsel to the pledgee, secured party or pledgors
shall be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge.  No notice shall be required of such
pledge.  At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares,
including the preparation and filing of any required prospectus supplement under
Rule 424(b) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.  Any Shares subject to a pledge or security interest as contemplated
by this Section 4.1(b) shall continue to bear the legend set forth in this
Section 4.1(b) and be subject to the restrictions on transfer set forth in
Section 4.1(a).
 
 
11

--------------------------------------------------------------------------------

 
 
4.2.           Furnishing of Information.  As long as any Investor owns the
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as any Investor owns Securities, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Securities under Rule
144.  The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell the Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.
 
4.3.           Integration.  The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities in a manner that would require the registration
under the Securities Act of the sale of the Securities to the Investors, or that
would be integrated with the offer or sale of the Securities for purposes of the
rules and regulations of any Trading Market in a manner that would require
stockholder approval of the sale of the Securities to the Investors.
 
4.4.           Registrations Rights.
 
(a)           Registration Rights on the Shares.
 
(i)       No later than sixty (60) days after the Last Closing, the Company
shall file a registration statement on Form S-1 or Form S-3 (or any similar or
successor forms promulgated by the U.S. Securities and Exchange Commission (the
“Commission”)) to include the Shares (the “Registrable Securities”) in such
registration statement (the “Registration Statement”); provided that the amount
of Registrable Securities shall be limited to not less than 100% of the maximum
amount (“Rule 415 Amount”) of the Registrable Securities which may be included
in a single registration statement without exceeding registration limitations
imposed by the Commission pursuant to Rule 415 of the Securities Act;
 
(ii)      The Company shall cause each Registration Statement required to be
filed under this Agreement to be declared effective under the Securities Act as
soon as possible but, in any event, no later than the earlier of: (a) Two
Hundred and Seventy (270) days after the initial Registration Statement is filed
with the Commission, or (b) the fifth (5th) Business Day following the date on
which the Company is notified by the Commission that the initial Registration
Statement will not be reviewed or is no longer subject to further review and
comments (such date, the “Required Effective Date”);
 
(iii)     The Company will pay all expenses associated with the registration,
including, without limitation, filing and printing fees, the reasonable fees and
expenses of one counsel for all selling holders which shall in no event execeed
$5,000 and the Company’s counsel and accounting fees and expenses, costs, if
any, associated with clearing the Registrable Securities for sale under
applicable state securities laws;
 
(iv)     the Company shall have the right to delay, including, without
limitation, by delaying the filing or effectiveness of the Registration
Statement, the disclosure of material, non-public information concerning the
Company the disclosure of which at the time is not, in the reasonable opinion of
the Company in the best interest of the Company and, as applicable, suspend
sales of Registrable Securities under an effective registration statement or
suspend trading of its securities on any exchange, but in no event shall such
delay or suspension take place on more than one occasion or for more than thirty
(30) days; and
 
 
12

--------------------------------------------------------------------------------

 
 
(v)      the Company will use commercially reasonable efforts to cause the
Registration Statement with respect to the Investors to remain continuously
effective for a period (the “Effectiveness Period”) that will terminate, with
respect to the Investors, upon the earlier of (x) the date on which all the
Registrable Securities covered by the Registration Statement have been sold or
(y) the date on which all the Registrable Securities covered by the Registration
Statement may be sold immediately without registration under the Securities Act
and without volume restrictions pursuant to Rule 144(b), as determined by
reputable United States securities counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Investors, and will advise the Investors when
the Effectiveness Period has expired with respect to the Investors.

 
(b)           Investor Information. Each Investor shall (A) furnish to the
Company such information regarding itself, the Registrable Securities, other
securities of the Company held by it and the intended method of disposition of
the Registrable Securities held by it, as shall be reasonably requested by the
Company to effect and maintain the effectiveness of the Registration Statement,
(B) execute such documents in connection with the Registration Statement as the
Company may reasonably request and (C) immediately discontinue disposition of
Registrable Securities pursuant to any registration statement upon notice from
the Company of (x) the issuance of any stop order or other suspension of
effectiveness of the Registration Statement by the Commission, or the suspension
of the qualification of any of the Registrable Securities for sale in any
jurisdiction by the applicable regulatory authorities or (y) the happening of
any event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in the Registration Statement, as then
in effect, includes an untrue statement of a material fact or omission to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading or (z) the failure of the prospectus included in the Registration
Statement, as then in effect, to comply with the requirements of the Securities
Act until the Investor’s receipt of a supplemented or amended prospectus or
receipt of notice that no supplement or amendment is required.
 
(c)           Indemnification.
 
(i)      In the event any Registrable Securities are included in the
Registration Statement under this Section 4.4, to the extent permitted by law,
the Company will indemnify and hold harmless each of the Investors (including
their officers, directors, members and partners), any underwriter (as defined in
the Securities Act) for the Investors and each person, if any, who controls such
Investor or underwriter within the meaning of the Securities Act or the Exchange
Act (each an “Investor Indemnified Person”), against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act, the Exchange Act or other federal or state law
(“Claims”), insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”): (i) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law; and the
Company will pay to the Investor Indemnified Person, as incurred, any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any Claim; provided, however, that the indemnity agreement contained
in this Section 4.4 shall not apply to amounts paid in settlement of any such
Claim if such settlement is effected without the consent of the Company (which
consent shall not be unreasonably withheld or delayed), nor shall the Company be
liable to any Investor Indemnified Person for any such Claim to the extent that
it arises out of or is based upon a Violation which occurs in reliance upon and
in conformity with written information furnished expressly for use in connection
with such registration by the Investor Indemnified Person. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Investor Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors.
 
 
13

--------------------------------------------------------------------------------

 
 
 
(ii)
In the event any Registrable Securities are included in the Registration
Statement under this Section 4.4 to the extent permitted by law, each Investor
shall, severally and not jointly, indemnify, hold harmless and defend, to the
same extent and in the same manner as is set forth in Section 4.4, the Company,
each of its directors, each of its officers who signs the registration statement
and each Person, if any, who controls the Company within the meaning of the 1933
Act or the 1934 Act (each, a “Company Indemnified Person”), against any Claim,
insofar as such Claims arise out of or are based upon any Violation, in each
case to the extent, and only to the extent, that such Violation occurs in
reliance upon and in strict conformity with written information furnished to the
Company by such Investor expressly for use in the Registration Statement; and,
subject to Section 4.4, such Investor will reimburse any legal or other expenses
reasonably incurred by any Company Indemnified Person in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 4.4 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the indemnifying Investor, which consent shall not be unreasonably
withheld or delayed. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Company Indemnified
Person and shall survive the transfer of the Registrable Securities by the
Investors.

 
 
(iii)
Promptly after receipt by an Investor Indemnified Person or Company Indemnified
Person (each, an “Indemnified Person”) under this Section 4.4 of notice of a
Claim, such Indemnified Person shall, if a Claim in respect thereof is to be
made against any indemnifying party under this Section 4.4, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall, by giving at written notice to the Indemnified Party
within fifteen days after the Indemnified Party has given notice of the Claim,
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person; provided, however, that an
Indemnified Person shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for such Indemnified Person to be paid
by the indemnifying party, if, in the reasonable opinion of counsel retained by
the indemnifying party, the representation by such counsel of the Investor
Indemnified Person or Company Indemnified Person and the indemnifying party
would be inappropriate due to actual or potential differing interests between
such Indemnified Person and any other party represented by such counsel in such
proceeding. In the case of any Company Indemnified Person, legal counsel
referred to in the proviso of the immediately preceding sentence shall be
selected by the holders holding at least a majority in interest of the
Registrable Securities included in the registration statement to which the Claim
relates. The Indemnified Person shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or Claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Indemnified Person that relates to such
action or Claim. The indemnifying party shall keep the Indemnified Person
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Person, consent to
entry of any judgment or enter into any settlement or other compromise that does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Person of a full and general release from all
liability in respect to such Claim or litigation, and such settlement (a) shall
provide for the payment by the Indemnifying Party of money as sole relief for
the claimant, (b) shall not include any finding or admission as to fault on the
part of the Indemnified Person and (c) shall have no effect on any other claims
that may be made against the Indemnified Party.

 
 
14

--------------------------------------------------------------------------------

 
 
Following indemnification as provided for hereunder, the indemnifying party
shall be subrogated to all rights of the Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person under this Section 4.4, except to the extent that the
indemnifying party is materially prejudiced in its ability to defend such
action.
 
4.5.           Indemnification of Investors.  In addition to the indemnity
provided in the Registration Rights Agreement, the Company Entities will jointly
and severally, indemnify and hold the Investors and their directors, officers,
shareholders, members, partners, employees and agents (each, an “Investor
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs, disbursements and expenses, including all
judgments, arbitral awards, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Investor Party may suffer or incur as a result of or relating to
any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by any Company Entities in any Transaction
Document.  In addition to the indemnity contained herein, the Company Entities
will jointly and severally, reimburse each Investor Party for its reasonable
legal and other expenses (including the cost of any investigation, preparation
and travel in connection therewith) incurred in connection therewith, as such
expenses are incurred.
 
4.6.           Non-Public Information.  The Company covenants and agrees that
neither it, any Company Entity nor any other Person acting on its or their
behalf will provide any Investor or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto such Investor shall have executed a written agreement regarding
the confidentiality and use of such information.  The Company understands and
confirms that each Investor shall be relying on the foregoing representations in
effecting transactions in securities of the Company.
 
4.7.           Listing of Securities.  The Company agrees (i) if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application the Securities, and will take such other action as
is necessary or desirable to cause the Securities to be listed on such other
Trading Market as promptly as possible, and (ii) the Company will take all
action reasonably necessary to continue the listing and trading of its Common
Stock on a Trading Market and will comply in all material respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Trading Market.
 
 
15

--------------------------------------------------------------------------------

 
 
4.8.           Use of Proceeds.  The Company will use the net proceeds from the
sale of the Shares hereunder for working capital purposes and such other
purposes as set forth on Schedule 4.8 hereto.
 
4.9.           Further Assurances.  The Company will, and will cause all of the
Company Entities and their management to, use their best efforts to satisfy all
of the closing conditions under Section 5.1, and will not take any action which
could frustrate or delay the satisfaction of such conditions.  In addition,
either prior to or following the Closing, each Existing Company Entity signatory
hereto will, and will cause each other Company Entity and its management to,
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 
ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING
 
5.1.           Conditions Precedent to the Obligations of the Investors to
Purchase Shares.  The obligation of each Investor to acquire Shares at the
Closing is subject to the satisfaction or waiver by such Investor, at or before
the Closing, of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Existing Company Entities contained herein shall be true and
correct in all material respects as of the date when made and as of the Closing
as though made on and as of such date;
 
(b)           Performance.  The Existing Company Entities shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by it at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Adverse Changes.  Since the date of execution of this Agreement,
no event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect or a material adverse change with respect to
the Subsidiaries;
 
(e)           Company Deliverables.  The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(a); and
 
(f)           Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.4.
 
 
16

--------------------------------------------------------------------------------

 
 
5.2.           Conditions Precedent to the Obligations of the Company to Sell
Shares.  The obligation of the Company to sell Shares at the Closing is subject
to the satisfaction or waiver by the Company, at or before the Closing, of each
of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of each Investor contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;
 
(b)           Performance.  Each Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Investor at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;
 
(d)           Investors Deliverables.  Each Investor shall have delivered its
Investors Deliverables in accordance with Section 2.2(b); and
 
(f)           Termination.  This Agreement shall not have been terminated as to
such Investor in accordance with Section 6.4.

 
ARTICLE 6.
MISCELLANEOUS
 
6.1.           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 
6.2.           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 6:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 6:30 p.m. (New York City time) on any Trading Day, or (c) upon
actual receipt by the party to whom such notice is required to be given, if sent
by any means other than facsimile transmission.  The address for such notices
and communications shall be as follows:
 
 
If to the Company:
c/o CodeSmart Holdings, Inc.
103 Waters Edge
Congers, NY 10920
Attn: Mr. Ira Shapiro

 
 
With a copy to:
Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Facsimile:  646-224-9844
Attn.:  Darren L. Ofsink, Esq.



 
If to an Investor:
To the address set forth under such Investor’s name on the signature pages
hereof;

 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
 
17

--------------------------------------------------------------------------------

 
 
6.3.           Amendments; Waivers; No Additional Consideration.  No provision
of this Agreement may be waived or amended except in a written instrument signed
by the Company and the Investors holding a majority of the Shares. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.  No
consideration shall be offered or paid to any Investor to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Investors who then hold Shares.  The
Company shall pay for any fees, including reasonable attorney’s fees for one
counsel representing the Investors, incurred by the Investors in connection with
any amendment to a Transaction Document.
 
6.4.           Termination.   This Agreement may be terminated prior to Closing:
 
(a)           by written agreement of the Investors holding a majority of the
Shares to be issued at Closing pursuant to the terms hereof and the Company; and
 
(b)           by an Investor (as to itself but no other Investor) upon written
notice to the Company, if the Closing shall not have taken place by 6:30 p.m.
Eastern time on the Closing Date; provided, that the right to terminate this
Agreement under this Section 6.4(b) shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.
 
In the event of a termination pursuant to Section 6.4(a) upon delivery of a
joint written notice from the Company and the Investors to the Escrow Agent or
in the event of a termination pursuant to Section 6.4(b) upon delivery of
written notice by an Investor to the Escrow Agent, such Investor shall have the
right to a return of up to its entire Investment Amount deposited with the
Escrow Agent pursuant to Section 2.3 without interest or deduction.  The Company
covenants and agrees to cooperate with such Investor in obtaining the return of
its Investment Amount, and shall not communicate any instructions to the
contrary to the Escrow Agent. In the event of a termination pursuant to this
Section, the Company shall promptly notify all non-terminating Investors. Upon a
termination in accordance with this Section 6.4, the Company and the terminating
Investor(s) shall not have any further obligation or liability (including as
arising from such termination) to the other and no Investor will have any
liability to any other Investor under the Transaction Documents as a result
therefrom.
 
6.5.           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any
party.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.
 
 
18

--------------------------------------------------------------------------------

 
 
6.6.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investors.  Any Investor may
assign any or all of its rights under this Agreement to any Person to whom such
Investor assigns or transfers any Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
hereof that apply to the “Investors.”  Notwithstanding anything to the contrary
herein, for the avoidance of doubt, each Investor may freely transfer any Shares
to any Person (including its Affiliates or any investment fund sponsored or
advised by such Investor) without the consent of any of the Existing Company
Entities or any other Investor.
 
6.7.           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.5 (as to each
Investor Party).
 
6.8.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.  If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
6.9.           Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Shares.
 
6.10.         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.11.         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
 
19

--------------------------------------------------------------------------------

 
 
6.12.         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
6.13.         Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.  If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
6.14.         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
6.15.         Payment Set Aside.  To the extent that the Company makes a payment
or payments to any Investor pursuant to any Transaction Document or an Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.16.         Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Shares pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Shares or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The Company acknowledges that each of the
Investors has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Investors and not because it was required
or requested to do so by any Investor.
 
 
20

--------------------------------------------------------------------------------

 
 
6.17.         Limitation of Liability.  Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of an Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of such Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
such Investor or any investor, shareholder or holder of shares of beneficial
interest of such an Investor shall be personally liable for any liabilities of
such Investor.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of date first
written above.
 

  CODESMART HOLDINGS, INC.             By:         Name: Ira Shapiro      
Title: Chairman of the Board,       President and Chief Executive Officer  

 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as the date set
forth above.
 

 
NAME OF INVESTOR
         
 
By:
       
Name:
     
Title:
           
Investment Amount:  $
 
Tax ID or SSN No.:
 
ADDRESS FOR NOTICE
 
Attention:
           
Tel:
              Fax:               Email:              
DELIVERY INSTRUCTIONS
     (if different from above)
           
c/o:
         
Street:
         
City/State/Zip:
         
Attention:
         
Tel:
 

 
 
23

--------------------------------------------------------------------------------

 
 
Schedule 3.1(a)
 
Subsidiaries
 
The Company owns 68.06% of the total outstanding shares of The CodeSmart Group,
Inc., and 100% of the total outstanding membership interests of American Coding
Quality Association, LLC.
 
 
24

--------------------------------------------------------------------------------

 
 
Schedule 3.1(g)
 
Capitalization
 
As of the date of this Agreement, the Company had 13,569,169 shares of Common
Stock issued and outstanding and 1 share of Series A Convertible Preferred
Stock, par value, $.0001 per share issued and outstanding. There were no
warrants or options issued and outstanding.


 
25

--------------------------------------------------------------------------------

 
 
Schedule 3.1 (j)
 
Intellectual Property Rights
 
As of the date of this Agreement, The CodeSmart Group, Inc. owns the trademark
“CodeSmartTM.”

 
In addition, CodeSmart grants permission to various universities and colleges to
use the ICD-10 training program. Pursuant to a license agreement with the
Florida International Universities (“FIU”), CodeSmart grants FIU permission to
use the content of the ICD-10 coding program on FIU’s online courses, and FIU is
responsible to provide course development and management on the CodeSmart online
courses and remit the course fees to CodeSmart. FIU has completed the on-line
course development and the courses are open to the students. CodeSmart also
entered into an agreement with the University of Central Florida (the “UCF”),
whereby CodeSmart granted a license to use the ICD-10 training curriculums to
the UCF and the UCF provides the platform of online courses for the ICD-10
programs.
 
 
26

--------------------------------------------------------------------------------

 
 
Schedule 3.1(k)
 
The Advisory Fees for ECPC Capital, LLC (“ECPC”) in the Offering is as follows:
 
ECPC shall receive 0.1667 shares for every one dollar of the gross proceeds of
the Offering that the Company receives, up to 500,000 shares of Common Stock if
the gross proceeds of the Offering are no leass than $3,000,000 (the “Advisory
Fees”); provided however, that in the event that ECPC is able to help the
Company to consummate the Offering with gross proceeds of more than $3,000,000
on or prior to August 1, 2013, ECPC shall be entitled to additional shares of
Common Stock for the amount of the gross proceeds of the Offering which exceeds
$3,000,000; provided further, that the total number of shares representing the
Advisory Fees to ECPC shall in no event exceed 666,667 shares.
 
 
27

--------------------------------------------------------------------------------

 
 
Schedule 4.8
 
Use of Proceeds
 
The sale of the Shares in this Offering is expected to result in net proceeds to
the Company of approximately $4,000,000, after deducting certain professional
fees relating to this Offering. The Company intends to use the estimated net
proceeds of the Offering for mostly marketing and sales expenses, working
capital and repayment of the Company’s outstanding indebtedness, including
repayment of liabilities of up to $1,100,000 owed to an investor of the
Company. 


 
28

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
INVESTOR QUESTIONNAIRE
 
 
 

--------------------------------------------------------------------------------

 
 
INVESTOR QUESTIONNAIRE


CodeSmart Holdings, Inc.


Confidential Investor Questionnaire


To:           CodeSmart Holdings, Inc.


I.           The Investor represents and warrants that he or it comes within one
category marked below, and that for any category marked, he or it has truthfully
set forth, where applicable, the factual basis or reason the Investor comes
within that category.  ALL INFORMATION IN RESPONSE TO THIS SECTION WILL BE KEPT
STRICTLY CONFIDENTIAL EXCEPT AS NECESSARY FOR THE COMPANY AND/OR THE PLACEMENT
AGENT TO COMPLY WITH LAW AND/OR ANY RULES PROMULGATED BY ANY REGULATORY
AGENCY.  The undersigned shall furnish any additional information which the
Company deems necessary in order to verify the answers set forth below.


Category A  ___
The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000.



Explanation.  In calculating net worth you may include equity in personal
property and real estate (other than the value, after deducting mortgage
obligations, of Investor’s principal residence which may not be included in such
net worth calculation), cash, short-term investments, stock and
securities.  Equity in personal property and real estate should be based on the
fair market value of such property less debt secured by such property.


Category B  ___
The undersigned is an individual (not a partnership, corporation, etc.) who had
an individual income in excess of $200,000 in each of the two most recent years,
or joint income with his or her spouse in excess of $300,000 in each of those
years (in each case including foreign income, tax exempt income and full amount
of capital gains and losses but excluding any income of other family members and
any unrealized capital appreciation) and has a reasonable expectation of
reaching the same income level in the current year.



Category C  ___
The undersigned is a director or executive officer of the Company which is
issuing and selling the Secured Convertible Promissory Notes (“Notes”).

 
 
2

--------------------------------------------------------------------------------

 
 
Category D  ___
The undersigned is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (a) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (b) the plan has total assets in
excess of $5,000,000 or is a self directed plan with investment decisions made
solely by persons that are accredited investors.

          (describe entity)



Category E  ___
The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.

          (describe entity)

 
Category F  ___
The undersigned is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Secured Notes and with total assets in excess of $5,000,000.

          (describe entity)



Category G  ___
The undersigned is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Secured Notes, where the purchase is
directed by a “sophisticated person” as defined in Regulation 506(b)(2)(ii)
under the Securities Act.



Category H  ___
The undersigned is an entity (other than a trust) all the equity owners of which
are “accredited investors” within one or more of the above categories.  If
relying upon this Category alone, each equity owner must complete a separate
copy of this Agreement.

          (describe entity)

 
 
3

--------------------------------------------------------------------------------

 
 
Category I  ___
The undersigned is not within any of the categories above and is therefore not
an accredited investor.



For purposes hereof, “individual income” means adjusted gross income less any
income attributable to a spouse or to property owned by a spouse, increased by
the following amounts (but not including any amounts attributable to a spouse or
to property owned by a spouse):  (i) the amount of any interest income received
which is tax-exempt under Section 103 of the Internal Revenue Code of 1986, as
amended (the “Code”), (ii) the amount of losses claimed as a limited partner in
a limited partnership (as reported on Schedule E of Form 1040), (iii) any
deduction claimed for depletion under Section 611 et seq. of the Code, and (iv)
any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income pursuant to the provisions of Section 12.02 of
the Code.


The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the execution of this Agreement in the event that the
representations and warranties in this Agreement shall cease to be true,
accurate and complete.


II.           SUITABILITY (please answer each question)


(a)           For an individual Investor, please describe your current
employment, including the company by which you are employed and its principal
business:
 

     

 
(b)           For an individual Investor, please describe any college or
graduate degrees held by you:
 

   


(c)           For all Investors, please list types of prior investments:
 

     



(d)           For all Investors, please state whether you have you participated
in other private placements before:


                                YES_______                                           NO_______
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           If your answer to question (d) above was “YES”, please indicate
frequency of such prior participation in private placements of:
 

  Public Private     Companies Companies   Frequently  ___________ ___________  
Occasionally  ___________ ___________   Never  ___________ ___________  



(f)           For individual Investors, do you expect your current level of
income to significantly decrease in the foreseeable future:


                                YES_______                                           NO_______


(g)           For trust, corporate, partnership and other institutional
Investors, do you expect your total assets to significantly decrease in the
foreseeable future:


                                YES_______                                           NO_______


(h)           For all Investors, do you have any other investments or contingent
liabilities which you reasonably anticipate could cause you to need sudden cash
requirements in excess of cash readily available to you:


                                YES_______                                           NO_______


(i)           For all Investors, are you familiar with the risk aspects and the
non-liquidity of investments such as the Secured Notes for which you seek to
subscribe?


                                YES_______                                           NO_______


(j)           For all Investors, do you understand that there is no guarantee of
financial return on this investment and that you run the risk of losing your
entire investment?


                                YES_______                                           NO_______
 
III.           MANNER IN WHICH TITLE IS TO BE HELD. (circle one)


                                  (a)          Individual Ownership
                                  (b)          Community Property
                                  (c)          Joint Tenant with Right of
Survivorship (both parties must sign)
                                  (d)          Partnership*
                                  (e)          Tenants in Common
                                  (f)           Corporation*
                                  (g)          Trust*
 
 
5

--------------------------------------------------------------------------------

 
 
                                  (h)          Limited Liability Company*
                                  (i)           Other
            
*If Notes are being subscribed for by an entity, the attached Certificate of
Signatory must also be completed.


IV.         FINRA AFFILIATION.


Are you affiliated or associated with an FINRA member firm (please check one):


Yes _________                                           No __________


If Yes, please describe:
_________________________________________________________
_________________________________________________________
_________________________________________________________


*If Investor is a Registered Representative with an FINRA member firm, have the
following acknowledgment signed by the appropriate party:


The undersigned FINRA member firm acknowledges receipt of the notice required by
Rule 3050 of the NASD Conduct Rules.


_________________________________
Name of FINRA Member Firm


By: ______________________________
           Authorized Officer


Date: ____________________________
 
V.          The undersigned is informed of the significance to the Company of
the foregoing representations and answers contained in the Confidential Investor
Questionnaire contained herein and such answers have been provided under the
assumption that the Company will rely on them.


VI.         In furnishing the above information, the undersigned acknowledges
that the Company will be relying thereon in determining, among other things,
whether there are reasonable grounds to believe that the undersigned qualifies
as a Purchaser under Section 4(2) and/or Regulation D of the Securities Act of
1933 and applicable State Securities laws for the purposes of the proposed
investment.


VII.        The undersigned understands and agrees that the Company may request
further information of the undersigned in verification or amplification of the
undersigned’s knowledge of business affairs, the undersigned’s assets and the
undersigned’s ability to bear the economic risk involved in an investment in the
securities of the Company.
 
 
6

--------------------------------------------------------------------------------

 


VIII.      The undersigned represents to you that (a) the information contained
herein is complete and accurate on the date hereof and may be relied upon by you
and (b) the undersigned will notify you immediately of any change in any such
information occurring prior to the acceptance of the subscription and will
promptly send you written confirmation of such change.  The undersigned hereby
certifies that he, she or it has read and understands the Subscription Agreement
related hereto.
 
IX.         In order for the Company to comply with applicable anti-money
laundering/U.S. Treasury Department Office of Foreign Assets Control (“OFAC”)
rules and regulations, Investor is required to provide the following
information:
 
1.             Payment Information
 
(a)    Name and address (including country) of the bank from which Investor’s
payment to the Company is being wired (the “Wiring Bank”):
 
_______________________________________
 
_______________________________________
 
_______________________________________
 
_______________________________________
 
(b)    Investor’s wiring instructions at the Wiring Bank:
 
_______________________________________
 
_______________________________________
 
_______________________________________
 
(c)     Is the Wiring Bank located in the U.S. or another “FATF Country”*?
 
_____ Yes                      ______ No
 

--------------------------------------------------------------------------------

* As of the date hereof, countries that are members of the Financial Action Task
Force on Money Laundering (“FATF Country”) are:  Argentina, Australia, Austria,
Belgium, Brazil, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong,
Iceland, Ireland, Italy, Japan, Luxembourg, Mexico, Kingdom of the Netherlands,
New Zealand, Norway, Portugal, Russian Federation, Singapore, South Africa,
Spain, Sweden, Switzerland, Turkey, United Kingdom and the United States of
America.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)    Is Investor a customer of the Wiring Bank?
 
_____ Yes                      ______ No
 
2.            Additional Information
 
For Individual Investors:
 

 
_____
A government issued form of picture identification (e.g., passport or drivers
license).


 
_____
Proof of the individual’s current address (e.g., current utility bill), if not
included in the form of picture identification.

 
For Funds of Funds or Entities that Invest on Behalf of Third Parties:
 

 
_____
A certificate of due formation and organization and continued authorization to
conduct business in the jurisdiction of its organization (e.g., certificate of
good standing).

 

 
_____
An “incumbency certificate” attesting to the title of the individual executing
these subscription materials on behalf of the prospective investor.

 

 
_____
A completed copy of a certification that the entity has adequate anti-money
laundering policies and procedures (“AML Policies and Procedures”) in place that
are consistent with the USA PATRIOT Act, OFAC and other relevant federal, state
or non-U.S. anti-money laundering laws and regulations (with a copy of the
entity’s current AML Policies and Procedures to which such certification
relates).


 
_____
A letter of reference any entity not located in the U.S. or other FATF country,
from the entity’s local office of a reputable bank or brokerage firm that is
incorporated, or has its principal place of business located, in the U.S. or
other FATF Country certifying that the prospective investor maintains an account
at such bank/brokerage firm for a length of time and containing a statement
affirming the prospective investor’s integrity.



 
For all other Entity Investors:



 
_____
A certificate of due formation and organization and continued authorization to
conduct business in the jurisdiction of its organization (e.g., certificate of
good standing).
       
_____
An “incumbency certificate” attesting to the title of the individual executing
these subscription materials on behalf of the prospective investor.

 
 
8

--------------------------------------------------------------------------------

 
 

 
_____
A letter of reference from the entity’s local office of a reputable bank or
brokerage firm that is incorporated, or has its principal place of business
located, in the U.S. or other FATF Country certifying that the prospective
investor maintains an account at such bank/brokerage firm for a length of time
and containing a statement affirming the prospective investor’s integrity.
       
_____
If the prospective investor is a privately-held entity, a certified list of the
names of every person or entity who is directly or indirectly the beneficial
owner of 25% or more of any voting or non-voting class of equity interests of
the Investor, including (i) country of citizenship (for individuals) or
principal place of business (for entities) and, (ii) for individuals, such
individual’s principal employer and position.
       
_____
If the prospective investor is a trust, a certified list of (i) the names of the
current beneficiaries of the trust that have, directly or indirectly, 25% or
more of any interest in the trust, (ii) the name of the settlor of the trust,
(iii) the name(s) of the trustee(s) of the trust, and (iv) the country of
citizenship (for individuals) or principal place of business (for entities).

 
X.          ADDITIONAL INFORMATION.


A TRUST MUST ATTACH A COPY OF ITS DECLARATION OF TRUST OR OTHER GOVERNING
INSTRUMENT, AS AMENDED, AS WELL AS ALL OTHER DOCUMENTS THAT AUTHORIZE THE TRUST
TO INVEST IN THE SECURITIES.  ALL RESOLUTIONS AND DOCUMENTATION MUST BE COMPLETE
AND CORRECT AS OF THE DATE HEREOF.


XI.         INFORMATION VERIFICATION CONSENT.


BY SIGNING THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER HEREBY GRANTS THE PLACEMENT
AGENT PERMISSION TO REVIEW ALL PUBLICLY AVAILABLE INFORMATION REGARDING
SUBSCRIBER, INCLUDING, BUT NOT LIMITED TO INFORMATION PROVIDED BY THE OFFICE OF
FOREIGN ASSETS CONTROL (“OFAC”) FOR THE PURPOSE OF VERIFYING INFORMATION
PROVIDED BY SUBSCRIBER HEREIN.
 
 
9

--------------------------------------------------------------------------------

 
 
INVESTOR QUESTIONNAIRE EXECUTION PAGE
 

        Signature    Signature (if purchasing jointly)                   Name
Typed or Printed     Name Typed or Printed                   Entity Name    
Entity Name                   Address   Address                   City, State
and Zip Code    City, State and Zip Code  



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
ESCROW AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 


ESCROW AGREEMENT
 
This Escrow Agreement, dated as of June 19, 2013 (this “Agreement”), is entered
into by and among CodeSmart Holdings, Inc., ECPC Capital, LLC (the “Purchasers’
Representative”), and Ofsink, LLC (the “Escrow Agent”). The Company and the
Purchasers’ Representative shall be collectively referred to as the “Escrowing
Parties.” Capitalized terms used, but not defined, herein shall have the
respective meanings ascribed to them in the Subscription Agreement (the
“Subscription Agreement”) entered between the Company and the purchasers
identified on the signature pages to the Subscription Agreement (each, a
“Purchaser” and collectively, the “Purchasers”).


WITNESSETH:


WHEREAS, pursuant to the proposed Subscription Agreement, the Purchasers intend
to acquire from the Company shares of the Company’s common stock, par value
$0.0001 per share (“Common Stock”) (the “Shares”) for the Investment Amount
indicated on such Purchaser’s signature page to the Subscription Agreement.
 
WHEREAS, the Purchasers have agreed to appoint ECPC Capital, LLC as their
representative for the purpose of this Agreement, and the Purchasers’
Representative and the Company have agreed that the Purchasers will deposit the
Investment Amount in escrow with the Escrow Agent, to be held and disbursed by
the Escrow Agent subject to the terms and conditions of this Escrow Agreement.
 
NOW, THEREFORE, in consideration of the mutual promises herein contained and
intending to be legally bound, the parties hereby agree as follows:


1.           Appointment of Escrow Agent.


1.1           The Escrowing Parties hereby appoints the Escrow Agent as escrow
agent in accordance with the terms and conditions set forth herein, and the
Escrow Agent hereby accepts such appointment.


1.2           The Escrow Agent shall establish a non-interest bearing escrow
account (the “Escrow Account”).


2.           Deposit with the Escrow Agent.


2.1           “Escrow Funds” shall mean the Investment Amount.


2.2           The Company shall, at the Closing, deliver to the Escrow Agent the
Company Deliverables as defined in Section 2.2(a) in the Subscription Agreement.
 
 
2

--------------------------------------------------------------------------------

 


            2.3            The Purchasers and the Purchasers’ Representative
shall, at the Closing, deliver to the Escrow Agent the following:


                        (a) The Investment Amount to the Escrow Agent by check
or wire transfer. All such checks shall be made payable to “Ofsink, LLC as
Escrow Agent” and shall be delivered to the Escrow Agent at its address set
forth on Schedule A hereto.  All such wires shall be sent as follows:
 

Bank’s Name and Address:                         Account #:        ABA Routing
#:        SWIFT:        

 
and
                        (b)  Such other documents of the Investors Deliverables
as defined in Section 2.2(b) in the Subscription Agreement (together with the
Company Deliverables, the “Escrow Deposits”).


2.4           The Escrow Funds shall be held as trust funds and shall not be
subject to any lien, attachment, trustee process or any other judicial process
of any creditor of any party, and shall be held and disbursed solely for the
purposes and in accordance with the terms hereof.


3.           Disbursement of Escrow Deposits.   The Escrow Agent will disburse
the Escrow Deposits as follows:


3.1            For the purpose of the closings of the sale of Shares, upon
receipt of the joint written instruction from the Company and the Purchasers’
Representative, in substantially the form of Exhibit A hereto, the Escrow Agent
shall promptly (but no later than five (5) Business Days after receipt of such
joint written instruction) release the Escrow Funds and such other documents of
the Escrowed Deposits as directed in such instructions. The Company and the
Purchasers’ Representative shall have the obligation to execute and provide a
written instruction substantially in the form of Exhibit A hereto once the
closing conditions are satisfied from the standpoint of the Subscription
Agreement.


3.2            In the event the Escrow Agent: (i) receives no disbursement
instructions as set forth in Section 3.1 within thirty (30) days after the Last
Closing under the Subscription Agreement, (ii) receives notification from the
Company and the Purchasers’ Representative about termination of the Subscription
Agreement, or (iii) receives conflicting instructions or instructions which are
not in the form annexed hereto as Exhibit A, the Escrowing Parties authorize the
Escrow Agent to return the funds to the Purchasers, and thereupon the Escrow
Agent shall be fully relieved and discharged of any further responsibility with
regard thereto. The Escrowing Parties shall indemnify and hold harmless the
Escrow Agent as set forth in Section 4 below, from any and all expenses,
including reasonable attorneys’ fees, as incurred, in connection with any action
commenced by any of the Escrowing Parties with respect to the Escrowed Funds.
 
 
3

--------------------------------------------------------------------------------

 


4.           Exculpation and Indemnification of Escrow Agent


4.1           The Escrow Agent shall have no duties or responsibilities other
than those expressly set forth herein. The Escrow Agent shall have no duty to
enforce any obligation of any person to make any payment or delivery, or to
direct or cause any payment or delivery to be made, or to enforce any obligation
of any person to perform any other act.  The Escrow Agent shall be under no
liability to the other parties hereto or anyone else, by reason of any failure,
on the part of any party hereto or any maker, guarantor, endorser or other
signatory of a document or any other person, to perform such person’s
obligations under any such document.  Except for written instructions given to
the Escrow Agent by the Escrowing Parties relating to the Escrow Funds, the
Escrow Agent shall not be obligated to recognize any other agreement between or
among the Purchasers and the Company, notwithstanding that references hereto may
be made herein and whether or not it has knowledge thereof.


4.2           The  Escrow Agent shall not be liable to anyone for any action
taken or omitted by it, or any action suffered by it to be taken or omitted, in
good faith and acting upon any order, notice, demand, certificate, opinion or
advice of counsel (including counsel chosen by the Escrow Agent), statement,
instrument, report, or other paper or document or any written instructions from
the Escrowing Parties (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained), which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or
persons.  The  Escrow Agent shall not be bound by any of the terms thereof,
unless evidenced by written notice delivered to the Escrow Agent signed by the
proper party or parties and, if the duties or rights of the Escrow Agent are
affected, unless it shall give its prior written consent thereto.


4.3           The Escrow Agent shall not be responsible for the sufficiency or
accuracy of the form, or of the execution, validity, value or genuineness of,
any document or property received, held or delivered to it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Escrow Agent be responsible or liable to
the Escrowing Parties or to anyone else in any respect on account of the
identity, authority or rights, of the person executing or delivering or
purporting to execute or deliver any document or property or this Escrow
Agreement. The Escrow Agent shall have no responsibility with respect to the use
or application of the Escrow Funds pursuant to the provisions hereof.


4.4           The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from the proper person or persons, that a fact or
an event, by reason of which an action would or might be taken by the Escrow
Agent, does not exist or has not occurred, without incurring liability to the
Escrowing Parties or to anyone else for any action taken or omitted to be taken
or omitted, in good faith and in the exercise of its own best judgment, in
reliance upon such assumption.


4.5           To the extent that the Escrow Agent becomes liable for the payment
of taxes, including withholding taxes, in respect of income derived from the
investment of the Escrow Funds, or any payment made hereunder, the Escrow Agent
may pay such taxes; and the Escrow Agent may withhold from any payment of the
Escrow Funds such amount as the Escrow Agent estimates to be sufficient to
provide for the payment of such taxes not yet paid, and may use the sum withheld
for that purpose.  The Escrow Agent shall be indemnified and held harmless
against any liability for taxes and for any penalties in respect of taxes, on
such investment income or payments in the manner provided in Section 4.6 herein.
 
 
4

--------------------------------------------------------------------------------

 


4.6            The Escrow Agent will be indemnified and held harmless
the  Escrowing Parties, from and against all expenses, as incurred, including
all counsel fees and disbursements, or loss suffered by the Escrow Agent in
connection with any action, suit or proceedings involving any claim, or in
connection with any claim or demand, which in any way, directly or indirectly,
arises out of or relates to this Escrow Agreement, the services of the Escrow
Agent hereunder or the monies or other property held by it hereunder.  Promptly
after the receipt of the Escrow Agent of notice of any demand or claim or the
commencement of any action, suit or proceeding, the Escrow Agent shall, if a
claim in respect thereof is to be made against the Escrowing Parties, notify it
thereof in writing, but the failure by the Escrow Agent to give such notice
shall not relieve any such party from any liability which the Escrowing Parties
may have to the Escrow Agent hereunder.


4.7            In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder or shall receive instructions, claims or demands
which, in its opinion, are in conflict with any of the provisions of this
Agreement, it shall be entitled to refrain from taking any action, other than to
keep safe the purchase information and purchase payments received, until the
questions regarding its duties and rights are clarified to its satisfaction or
it shall be directed otherwise by a final judgment of a court of competent
jurisdiction.
 
4.8            No provision of this Agreement shall require the Escrow Agent to
risk or advance its own funds or otherwise incur any financial liability or
potential financial liability in the performance of its duties or the exercise
of its rights under this Agreement.


4.9            Notwithstanding any other provision of this Agreement, the Escrow
Agent shall not be obligated to perform any obligation hereunder and shall not
incur any liability for the nonperformance or breach of any obligation hereunder
to the extent that the Escrow Agent is delayed in performing, unable to perform
or breaches such obligation because of acts of God, war, terrorism, fire,
floods, strikes, electrical outages, equipment or transmission failures, or
other causes reasonably beyond its control.


4.10          IN NO EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR
INDIRECTLY, FOR ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSSES OR DAMAGES OF ANY
KIND WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, LOST PROFITS), EVEN IF THE
ESCROW AGENT HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES OR DAMAGES AND
REGARDLESS OF THE FORM OF ACTION.


4.11          For purposes hereof, the term “expense or loss” shall include all
amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Escrow Agent, and all costs and expenses,
including, but not limited to, reasonable counsel fees and disbursements,
whether or not the Escrow Agent uses outside counsel or its own attorneys, paid
or incurred in investigating or defending against any such claim, demand,
action, suit or proceeding.
 
 
5

--------------------------------------------------------------------------------

 


5.           Termination of Agreement and Resignation of Escrow Agent


5.1           This Escrow Agreement shall terminate upon disbursement of all of
the Escrow Funds, provided that the rights of the Escrow Agent shall survive the
termination hereof.


5.2           The Escrow Agent may resign at any time and be discharged from its
duties as Escrow Agent hereunder by giving the Escrowing Parties at least five
(5) Business Days written notice thereof (the “Notice Period”).  As soon as
practicable after its resignation, the Escrow Agent shall, if it receives notice
from the Escrowing Parties within the Notice Period, turn over to a successor
escrow agent appointed by the Escrowing Parties all Escrow Funds upon
presentation of the document appointing the new escrow agent and its acceptance
thereof.  If no new agent is so appointed within the Notice Period, the Escrow
Agent shall return the Escrow Funds in equal amounts to the Escrowing Parties
without interest or deduction.


6.           Form of Payments by Escrow Agent


6.1           Any payments of the Escrow Funds by the Escrow Agent pursuant to
the terms of this Escrow Agreement shall be made by wire transfer as directed in
writing by the Escrowing Parties.


6.2           All amounts referred to herein are expressed in United States
Dollars and all payments by the Escrow Agent shall be made in such dollars.


7.           Compensation.  Escrow Agent shall be entitled to a fee of $1,500
for the services performed under this Escrow Agreement, payable by the Company
upon the first disbursement of the Escrow Funds.


8.           Notices. Any notice herein required or permitted to be given shall
be in writing and shall be delivered personally, by nationally-recognized
overnight courier or by facsimile machine confirmed telecopy to the applicable
addresses set forth on Schedule A (or to such other address as a party may
designate by written notice in accordance with the provisions of this Section
8), and shall be deemed given and effective on the earliest of (a) the date of
transmission if such notice or communication is delivered by fax prior to 5:30
p.m. (Eastern Time) on a business day, (b) the next business day after the date
of transmission if such notice or communication is delivered via fax on a day
that is not a business day or later than 5:30 p.m. (Eastern Time) on a business
day, (c) the first  business day after the date of mailing if sent by U.S.
nationally recognized overnight courier service for next business day delivery,
or (d) upon actual receipt by the party to whom such notice is required to be
given.


9.           Further Assurances From time to time on and after the date hereof,
the Escrowing Parties shall deliver or cause to be delivered to the Escrow Agent
such further documents and instruments and shall do and cause to be done such
further acts as the Escrow Agent shall reasonably request (it being understood
that the Escrow Agent shall have no obligation to make any such request) to
carry out more effectively the provisions and purposes of this Agreement, to
evidence compliance herewith or to assure itself that it is protected in acting
hereunder.
 
 
6

--------------------------------------------------------------------------------

 


10.         Consent to Service of Process The Escrowing Parties and the Escrow
Agent hereby irrevocably consent to the jurisdiction of the courts of the State
of New York and of any Federal court located in such state in connection with
any action, suit or proceedings arising out of or relating to this Agreement or
any action taken or omitted hereunder, and waives personal service of any
summons, complaint or other process and agrees that the service thereof may be
made in the manner set forth in section 8 above.


11.         Miscellaneous


11.1           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted.  The terms “hereby,” “hereof,” “hereunder,” and any
similar terms, as used in this Agreement, refer to the Agreement in its entirety
and not only to the particular portion of this Agreement where the term is
used.  The word “person” shall mean any natural person, partnership,
corporation, government and any other form of business of legal entity.  All
words or terms used in this Agreement, regardless of the number or gender in
which they were used, shall be deemed to include any other number and any other
gender as the context may require.  This Agreement shall not be admissible in
evidence to construe the provisions of any prior agreement.


11.2           This Agreement and the rights and obligations hereunder of the
Escrowing Parties may not be assigned.  This Agreement and the rights and
obligations hereunder of the Escrow Agent may be assigned by the Escrow
Agent.  This Agreement shall be binding upon and inure to the benefit of each
party’s respective successors and permitted assigns. No other person shall
acquire or have any rights under or by virtue of this Agreement. This Agreement
may not be changed orally or modified, amended or supplemented without an
express written agreement executed by the parties hereto.  This Agreement is
intended to be for the sole benefit of the parties hereto and their respective
successors and permitted assigns, and none of the provisions of this Agreement
are intended to be, nor shall they be construed to be, for the benefit of any
third person.


11.3           This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York. The representations and
warranties contained in this Agreement shall survive the execution and delivery
hereof and any investigations made by any party.  The headings in this Agreement
are for purposes of reference only and shall not limit or otherwise affect any
of the terms thereof.


12.         Execution of Counterparts This Agreement may be executed in a number
of counterparts, by facsimile, each of which shall be deemed to be an original
as of those whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more of the counterparts hereof, individually or taken together, are
signed by all the parties.


[Signature Page Follows]
 
 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the day and year first above written.
 
COMPANY
CODESMART HOLDINGS, INC.
 
By:______________________________
Name: Ira Shapiro
Title: Chief Executive Officer
 
PURCHASERS’ REPRESENTATIVE
ECPC CAPITAL, LLC


By:______________________________
Name: Alfred G. Allen III
Title: President
 
ESCROW AGENT
OFSINK, LLC
 
By:______________________________
Name: Darren Ofsink
Title: Member
 
 
8

--------------------------------------------------------------------------------

 


SCHEDULE A


To the Company:


CODESMART HOLDINGS, INC.
Attention: Ira Shapiro
103 Waters Edge
Congers, NY 10920
Phone: 646-526-7867
Email: ishapiro@codesmartgroup.com
 
To the Purchasers’ Representative:
ECPC CAPITAL, LLC
455 Elm St Ste 100,
Graham TX 76450
 
To the Escrow Agent:


OFSINK, LLC
Attention: Darren Ofsink
900 Third Ave, Fifth Floor
New York, NY 10022
Phone: 646-627-7326
Email: dofsink@golawintl.com
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A

ESCROW DISBURSEMENT INSTRUCTIONS




Pursuant to that certain Escrow Agreement (the “Escrow Agreement”), dated as of
___________, 2013, by and among CodeSmart Holdings, Inc. (the “Company”), ECPC
Capital, LLC (the “Purchasers’ Representative”) and Ofsink, LLC (the “Escrow
Agent”), the undersigned hereby instructs the Escrow Agent to release the Escrow
Funds in the amounts and the manner described below:
 

Please release to:         Amount:   $       Form of release:    Wire     Wire
Information:      

 
Date:______________, 2013
 
COMPANY
CODESMART HOLDINGS, INC.
 
By:______________________________
Name: Ira Shapiro
Title:  Chief Executive Officer
 
PURCHASERS’ REPRESENTATIVE
ECPC CAPITAL, LLC
 
By:______________________________
Name: Alfred G. Allen III
Title: President
                                                               
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
PRIVATE PLACEMENT MEMORANDUM
 
 

--------------------------------------------------------------------------------